 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Wilfred Bryant
 6                                 UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8                                       SACRAMENTO DIVISION
 9

10
     UNITED STATES,                                       Case No.: CR 17-00175 JAM
11
                           Plaintiff,
12                                                       STIPULATION AND ORDER TO
            vs.                                          CONTINUE STATUS HEARING
13
     WILFRED BRYANT,
14
                           Defendant.
15

16
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
17
     United States Attorney Timothy Delgado, and Defendant Wilfred Bryant, through his attorney
18

19   Daniel Olmos, that the status hearing in this matter be continued from January 22, 2019, to February

20   19, 2019 at 9:15 a.m., to permit defense counsel to continue third party discovery with the Vacaville

21   Police Department.
22
            As defense counsel stated at the previous status conference, he served a Federal Rule of
23
     Criminal Procedure 17(c) subpoena on the Vacaville Police Department on or about November 9,
24
     2018, pursuant to information provided by the Department to the Government in this matter.
25
     However, based upon subsequent communications between the Vacaville City Attorney’s Office and
26

27   defense counsel, it appears that the defense will be required to serve an additional subpoena on the

28
 1   Vacaville Police Department in order to ensure compliance. Defense counsel will file that subpoena
 2
     with the Court no later than January 22, 2019.
 3
            The parties further agree and request that the Court order for the purpose of computing time
 4
     under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
 5
     commence, that the time period between January 22, 2019, to and including the February 19, 2019,
 6

 7   status hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to

 8   allow defense counsel reasonable time to prepare his client’s defense.
 9          For the foregoing reasons, the parties stipulate to continue the status conference to February
10
     19, 2019, at 9:15 a.m.
11

12   IT IS SO STIPULATED:

13

14    Dated: January 17, 2019                         NOLAN BARTON & OLMOS LLP

15

16                                                       /S/ Daniel B. Olmos
                                                      Daniel B. Olmos
17                                                    Attorney for Defendant Wilfred Bryant

18

19
      Dated: January 17, 2019                         MCGREGOR W. SCOTT
20
                                                      United States Attorney
21
                                                      By: /S/ Timothy Delgado
22                                                    Timothy Delgado
                                                      Assistant United States Attorney
23

24

25

26

27

28
 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                      SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                    Case No.: CR 17-00175 JAM
 8
                           Plaintiff,
 9                                                     ORDER TO CONTINUE STATUS
                    v.                                 HEARING
10

11
     WILFRED BRYANT,
12
                           Defendant.
13

14          GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15
     hereby ordered that the status hearing for Defendant Wilfred Bryant be continued to February 19,
16
     2019, at 9:15 a.m. It is further ordered that, for the purpose of computing time under the Speedy
17
     Trial Act, 18 U.S.C. § 3161, et seq., the time period between January 22, 2019, to and including the
18
     February 19, 2019, status hearing be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and
19

20   Local Code T4.

21

22   Dated: 1/17/2019                             _/s/ John A. Mendez_____________
                                                  The Hon. John A. Mendez
23                                                United States District Court Judge
24

25

26

27

28
